DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-2 and 4-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A component carrier, comprising: a layer stack comprising at least one electrically insulating layer structure and at least one electrically conductive layer structure; a cavity formed in the layer stack; a dielectric element at least partially placed in the cavity, wherein the dielectric element and the layer stack are electromagnetically couple-able; and an electrically insulating connection material in the cavity between the dielectric element and the layer stack; wherein the electromagnetic coupling is between a transmission line and the dielectric element and comprises a transmission of an electromagnetic wave by at least one of capacitive coupling and inductive coupling” as recited claim 1, “An electronic device, comprising: a component carrier including a layer stack comprising at least one electrically insulating layer structure and at least one electrically conductive layer structure; a cavity formed in the layer stack; a dielectric element at least partially placed in the cavity, wherein the dielectric element and the layer stack are electromagnetically couple- able; an electrically insulating connection material in the cavity between the dielectric element and the layer stack; and at least one functionality of the group which consists of: a 4G functionality, a 5G functionality, a mm-wave guide functionality, a WIFI functionality, an antenna functionality, a radar functionality, a filter functionality, an RF/HF coupling functionality; wherein the electromagnetic coupling comprises a transmission of an electromagnetic wave by at least one of capacitive coupling and inductive coupling” as recited claim 17, “A method of manufacturing a component carrier, comprising: forming a layer stack comprising at least one electrically insulating layer structure and at least one electrically conductive layer structure; forming a cavity in the layer stack; arranging an electrically insulating connection material in the cavity of the layer stack; placing a dielectric element at least partially in the cavity such that the electrically insulating connection material is between the dielectric element and the layer stack; and electromagnetically coupling the dielectric element and the layer stack, wherein the electromagnetic coupling comprises a transmission of an electromagnetic wave by at least one of capacitive coupling and inductive coupling.” as recited claim 18, “A method, comprising; arranging an electrically insulating connection material in a cavity of a component carrier layer stack between a dielectric element and the component carrier layer stack; using [[a]] the dielectric element, being at least partially embedded in the cavity of the  component carrier layer stack, the dielectric element establishing at least one of a capacitive coupling and an inductive coupling of electromagnetic waves with at least one electrically conductive layer structure of said layer stack” as recited claim 20.
            Claims 2, 4-16 and 19 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 17, 18 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848